

113 S340 RS: Southeast Alaska Native Land Entitlement Finalization and Jobs Protection Act
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 176113th CONGRESS1st SessionS. 340[Report No. 113–98]IN THE SENATE OF THE UNITED STATESFebruary 14, 2013Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 ResourcesSeptember 10, 2013Reported by Mr. Wyden,
			 with an amendmentStrike out all after the enacting clause and insert
			 the part printed in italicA BILLTo provide for the settlement of certain claims under the
		  Alaska Native Claims Settlement Act, and for other purposes.1.Short titleThis Act may be cited as the
			 Southeast Alaska Native Land Entitlement Finalization and
			 Jobs Protection Act.2.DefinitionsIn this Act:(1)MapsThe
			 term maps means the maps entitled Sealaska Land Entitlement
			 Finalization, numbered 1 through 17 and dated October 17, 2012, and
			 numbered 18 and dated December 21, 2012.(2)SealaskaThe
			 term Sealaska means the Sealaska Corporation, a Regional Native
			 Corporation established under the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.).(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.(4)StateThe
			 term State means the State of Alaska.3.Finalization of
			 entitlement(a)In
			 generalIf, not later than 90 days after the date of enactment of
			 this Act, the Secretary receives a corporate resolution adopted by the board of
			 directors of Sealaska agreeing to accept the conveyance of land described in
			 subsection (b) in accordance with this Act as full and final satisfaction of
			 the remaining land entitlement of Sealaska under section 14(h) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(h)), the Secretary shall—(1)implement the
			 provisions of this Act; and(2)charge the
			 entitlement pool under section 14(h)(8) of the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1613(h)(8)) 70,075 acres, reduced by the number of acres
			 deducted under subsection (b)(2), in fulfillment of the remaining land
			 entitlement for Sealaska under that Act, notwithstanding whether the surveyed
			 acreage of the 18 parcels of land generally depicted on the maps as
			 Sealaska Selections and patented under section 4 is less than or
			 more than 69,585 acres, reduced by the number of acres deducted under
			 subsection (b)(2).(b)Final
			 entitlement(1)In
			 generalExcept as provided in paragraph (2), the land described
			 in subsection (a) shall consist of—(A)the 18 parcels of
			 Federal land comprising approximately 69,585 acres that is generally depicted
			 as Sealaska Selections on the maps; and(B)a total of not
			 more than 490 acres of Federal land for cemetery sites and historical places
			 comprised of parcels that are applied for in accordance with section 5.(2)Deduction(A)In
			 generalThe Secretary shall deduct from the number of acres of
			 Federal land described in paragraph (1)(A) the number of acres of Federal land
			 for which the Secretary has issued a conveyance during the period beginning on
			 August 1, 2012, and ending on the date of receipt of the resolution under
			 subsection (a).(B)AgreementThe
			 Secretary, the Secretary of Agriculture, and Sealaska shall negotiate in good
			 faith to make a mutually agreeable adjustment to the parcel of Federal land
			 generally depicted on the maps entitled Sealaska Land Entitlement
			 Finalization, numbered 1 of 17, and dated October 17, 2012, and the map
			 numbered 18 and dated December 21, 2012, to implement the deduction of acres
			 required by subparagraph (A).(c)Effect of
			 acceptanceThe resolution filed by Sealaska in accordance with
			 subsection (a) shall—(1)be final and
			 irrevocable; and(2)without any
			 further administrative action by the Secretary, result in—(A)the relinquishment
			 of all existing selections made by Sealaska under subsection 14(h)(8) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)); and(B)the termination of
			 all withdrawals by section 16 of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1615), except to the extent a selection by a Village Corporation under
			 subsections (b) and (d) of section 16 of the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1615) remains pending, until the date on which those selections
			 are resolved.(d)Failure To
			 acceptIf Sealaska fails to file the resolution in accordance
			 with subsection (a)—(1)the provisions of
			 this Act shall cease to be effective; and(2)the Secretary
			 shall, not later than 27 months after the date of enactment of this Act,
			 complete the interim conveyance of the remaining land entitlement to Sealaska
			 under section 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1613(h)(8)) from prioritized selections on file with the Secretary on the date
			 of enactment of this Act.(e)Scope of
			 lawExcept as provided in subsections (d) and (f), this Act
			 provides the exclusive authority under which the remaining land entitlement of
			 Sealaska under section 14(h) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(h)) may be fulfilled.(f)EffectNothing
			 in this Act affects any land that is—(1)the subject of an
			 application under subsection (h)(1) of section 14 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613) that is pending on the date of enactment of
			 this Act; and(2)conveyed in
			 accordance with that subsection.4.Conveyances to
			 Sealaska(a)Interim
			 conveyanceSubject to valid existing rights, subsections (c),
			 (d), and (e), section 3(b), and section 6(a), the Secretary shall complete the
			 interim conveyance of the 18 parcels of Federal land comprising approximately
			 69,585 acres generally depicted on the maps by the date that is 60 days after
			 the date of receipt of the resolution under section 3(a), subject to the
			 Secretary identifying and reserving, by the date that is 2 years after the date
			 of enactment of this Act, any easement that could have been reserved in
			 accordance with this Act prior to the interim conveyance.(b)Withdrawal(1)In
			 generalSubject to valid existing rights, the Federal land
			 described in subsection (a) is withdrawn from—(A)all forms of
			 appropriation under the public land laws;(B)location, entry,
			 and patent under the mining laws;(C)disposition under
			 laws relating to mineral or geothermal leasing; and(D)selection under
			 the Act of July 7, 1958 (commonly known as the Alaska Statehood
			 Act) (48 U.S.C. note prec. 21; Public Law 85–508).(2)TerminationThe
			 withdrawal under paragraph (1) shall remain in effect until—(A)if Sealaska fails
			 to file a resolution in accordance with section 3(a), the date that is 90 days
			 after the date of enactment of this Act; or(B)the date on which
			 the Federal land is conveyed under subsection (a).(c)Treatment of
			 land conveyedExcept as otherwise provided in this Act, any land
			 conveyed to Sealaska under subsection (a) shall be—(1)considered to be
			 land conveyed by the Secretary under section 14(h)(8) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(8)); and(2)subject to all
			 laws (including regulations) applicable to entitlements under section 14(h)(8)
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)), including
			 section 907(d) of the Alaska National Interest Lands Conservation Act (43
			 U.S.C. 1636(d)).(d)Easements(1)Public
			 easementsThe deeds of conveyance for the land under subsection
			 (a) shall be subject to the reservation of public easements under section 17(b)
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1616(b)).(2)Conservation
			 easements(A)In
			 generalIn the deeds of conveyance for the land under subsection
			 (a), the Secretary shall reserve a conservation easement to protect the aquatic
			 and riparian habitat extending 100 feet on each side of the anadromous water
			 bodies depicted as 100 Foot Conservation Easement on the maps
			 numbered 3, 4, and 6.(B)ProhibitionThe
			 commercial harvest of timber within the conservation easements described in
			 subparagraph (A) shall be prohibited, except that Sealaska may, for the purpose
			 of harvesting timber outside of the conservation easement—(i)maintain roads
			 within the conservation easement that are in existence on the date of enactment
			 of this Act; and(ii)construct
			 temporary roads and yarding corridors across the conservation easements in
			 accordance with the applicable National Forest System construction
			 standards.(C)AdministrationThe
			 Secretary of Agriculture shall administer the conservation easements described
			 in subparagraph (A).(3)Research
			 easementIn the deed of conveyance for the land generally
			 depicted on the map entitled Sealaska Land Entitlement
			 Finalization, numbered 7 of 17, and dated October 17, 2012, the
			 Secretary shall reserve an easement—(A)to access and
			 continue Forest Service research activities on the study plots located on the
			 land; and(B)that shall remain
			 in effect for a 10-year period beginning on the date of enactment of this
			 Act.(4)Koscuisko Island
			 road easement(A)In
			 generalThe deeds of conveyance for the land on Koscuisko Island
			 under subsection (a) shall grant to Sealaska an easement providing access to
			 and use by Sealaska of the log transfer facility at Shipley Bay on Koscuisko
			 Island, subject to—(i)the agreement
			 under subparagraph (C); and(ii)the agreement
			 under section 6(b).(B)Scope of the
			 EasementThe easement under subparagraph (A) shall enable
			 Sealaska—(i)to construct, use,
			 and maintain a road connecting the Forest Service Road known as Cape
			 Pole Road to the Forest Service Road known as South Shipley Bay
			 Road within the corridor depicted on the map entitled Sealaska
			 Land Entitlement Finalization, numbered 3 of 17, and dated October 17,
			 2012;(ii)to use, maintain,
			 and if necessary, reconstruct the Forest Service Road known as South
			 Shipley Bay Road referred to in clause (i) to access the log transfer
			 facility at Shipley Bay; and(iii)to use,
			 maintain, and expand the log transfer and sort yard facility at Shipley Bay
			 that is within the area depicted on the map entitled Sealaska Land
			 Entitlement Finalization, numbered 3 of 17 and dated October 17,
			 2012.(C)Roads and
			 facilities use agreementIn addition to the agreement under
			 section 6(b), the Secretary and Sealaska shall enter into an agreement relating
			 to the access, use, maintenance, and improvement of the roads and facilities
			 under this paragraph.(D)Determination of
			 location; legal descriptionSealaska shall—(i)in consultation
			 with the Secretary, determine the location within the corridor of the
			 centerline of the road described in subparagraph (B)(i); and(ii)provide to the
			 Secretary a legal description of the centerline acceptable for granting the
			 easement described in subparagraph (B)(i).(e)Hunting,
			 fishing, and recreation(1)In
			 generalAny land conveyed under subsection (a) that is located
			 outside a withdrawal area designated under section 16(a) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1615(a)) shall remain open and available to
			 subsistence uses, as that term is defined in section 803 of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3113), and noncommercial
			 recreational hunting and fishing and other recreational uses by the public
			 under applicable law—(A)without liability
			 on the part of Sealaska, except for willful acts, to any user as a result of
			 the use; and(B)subject to—(i)any reasonable
			 restrictions that may be imposed by Sealaska on the public use—(I)to ensure public
			 safety;(II)to minimize
			 conflicts between recreational and commercial uses;(III)to protect
			 cultural resources;(IV)to conduct
			 scientific research; or(V)to provide
			 environmental protection; and(ii)the condition
			 that Sealaska post on any applicable property, in accordance with State law,
			 notices of the restrictions on use.(2)EffectAccess
			 provided to any individual or entity under paragraph (1) shall not—(A)create an interest
			 in any third party in the land conveyed under subsection (a); or(B)provide standing
			 to any third party in any review of, or challenge to, any determination by
			 Sealaska with respect to the management or development of the land conveyed
			 under subsection (a), except as against Sealaska for the management of public
			 access under paragraph (1).5.Cemetery sites
			 and historical places(a)In
			 generalNotwithstanding section 14(h)(1)(E) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(1)(E)), Sealaska may submit
			 applications for the conveyance under section 14(h)(1)(A) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(1)(A)) of not more than 76 cemetery
			 sites and historical places—(1)that are listed in
			 the document entitled Sealaska Cemetery Sites and Historical
			 Places and dated October 17, 2012;(2)that are cemetery
			 sites and historical places included in the report by Wilsey and Ham, Inc.,
			 entitled 1975 Native Cemetery and Historic Sites of Southeast Alaska
			 (Preliminary Report) and dated October 1975;(3)for which Sealaska
			 has not previously submitted an application; and(4)that are not
			 located within a conservation system unit (as defined in section 102 of the
			 Alaska National Interest Lands Conservation Act (16 U.S.C. 3102)).(b)Procedure for
			 evaluating applicationsExcept as otherwise provided in this
			 section, the Secretary shall consider all applications submitted under this
			 section in accordance with the criteria and procedures set forth in applicable
			 regulations in effect as of the date of enactment of this Act.(c)ConveyanceThe
			 Secretary may convey cemetery sites and historical places under this section
			 that result in the conveyance of a total of approximately 490 acres of Federal
			 land comprised of parcels that are—(1)applied for in
			 accordance with this section; and(2)subject to—(A)valid existing
			 rights;(B)the public access
			 provisions of subsection (g);(C)the condition that
			 the conveyance of land for the site listed under subsection (a)(1) as
			 Bay of Pillars Portage is limited to 25 acres in T.60 S., R.72
			 E., Sec. 28, Copper River Meridian; and(D)the condition that
			 any access to or use of the cemetery sites and historical places shall be
			 consistent with the management plans for adjacent public land, if the
			 management plans are more restrictive than the laws (including regulations)
			 applicable under subsection (i).(d)TimelineNo
			 application for a cemetery site or historical place may be submitted under
			 subsection (a) after the date that is 2 years after the date of enactment of
			 this Act.(e)Consultation
			 with Recognized Tribal EntitySealaska shall—(1)consult with any
			 affected federally recognized Indian tribe before submitting any application
			 for a cemetery site or historical place located within the traditional
			 territory of the Indian tribe; and(2)include with each
			 application described in paragraph (1) a statement that the required
			 consultation was carried out in accordance with that paragraph.(f)Selection of
			 additional cemetery sitesIf Sealaska submits timely applications
			 to the Secretary in accordance with subsections (a), (d), and (e), for all 76
			 sites listed under subsection (a)(1), and the Secretary rejects any of those
			 applications in whole or in part—(1)not later than 2
			 years after the date on which the Secretary completes the conveyance of
			 eligible cemetery sites and historical places applied for under subsection (a),
			 and subject to subsection (e), Sealaska may submit applications for the
			 conveyance under section 14 (h)(1)(A) of the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1613(h)(1)(A)) of additional cemetery sites that are not located
			 in a conservation system unit described in (a)(4), the total acreage of which,
			 together with the cemetery sites and historical places previously conveyed by
			 the Secretary under subsection (c), shall not exceed 490 acres; and(2)the Secretary
			 shall—(A)consider any
			 applications for the conveyance of additional cemetery sites in accordance with
			 subsection (b); and(B)if the
			 applications are approved, provide for the conveyance of the sites in
			 accordance with subsection (c).(g)Public
			 access(1)In
			 generalSubject to paragraph (2), any land conveyed under this
			 section shall be subject to—(A)the reservation of
			 public easements under section 17(b) of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1616(b));(B)public access
			 across the conveyed land in cases in which no reasonable alternative access
			 around the land is available, without liability to Sealaska, except for willful
			 acts, to any user by reason of the use; and(C)public access
			 within 25 feet of any Class I stream described in section 705(e) of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 539d(e)) for noncommercial
			 recreational and subsistence fishing, without liability to Sealaska, except for
			 willful acts, to any user by reason of the use.(2)LimitationsThe
			 public access and use under subparagraphs (B) and (C) of paragraph (1) shall be
			 subject to—(A)any reasonable
			 restrictions that may be imposed by Sealaska on the public access and
			 use—(i)to ensure public
			 safety;(ii)to protect and
			 conduct research on the historic, archaeological, and cultural resources of the
			 conveyed land; or(iii)to provide
			 environmental protection;(B)the condition that
			 Sealaska post on any applicable property, in accordance with State law, notices
			 of the restrictions on the public access and use; and(C)the condition that
			 the public access and use shall not be incompatible with or in derogation of
			 the values of the area as a cemetery site or historical place, as provided in
			 section 2653.11 of title 43, Code of Federal Regulations (or a successor
			 regulation).(3)EffectAccess
			 provided to any individual or entity by paragraph (1) shall not—(A)create an interest
			 in any third party in the land conveyed under this section; or(B)provide standing
			 to any third party in any review of, or challenge to, any determination by
			 Sealaska with respect to the management or development of the land conveyed
			 under this section, except as against Sealaska for the management of public
			 access under paragraph (2).(h)Prohibition on
			 transfer or loss(1)Prohibition on
			 transferNotwithstanding any other provision of law, Sealaska
			 shall not—(A)alienate,
			 transfer, assign, mortgage, or pledge any cemetery site or historical place
			 conveyed under this section to any person or entity other than the United
			 States; or(B)permit development
			 or improvement of the cemetery site or historical place for any use which is
			 incompatible with, or is in derogation of, the values of the area as a cemetery
			 site or historical place.(2)Prohibition on
			 lossNotwithstanding any other provision of law, any cemetery
			 site or historical place conveyed to Sealaska under this section shall be
			 exempt from—(A)adverse possession
			 and similar claims based on estoppel;(B)real property
			 taxes by any governmental entity;(C)title 11 of the
			 United States Code or a successor law, any other insolvency or moratorium law,
			 or any other law generally affecting creditors’ rights;(D)judgments in any
			 action at law or in equity to recover sums owed or penalties incurred by
			 Sealaska or any employee, officer, director, or shareholder of Sealaska;
			 and(E)involuntary
			 distributions or conveyances to any person or entity other than the United
			 States related to the involuntary dissolution of Sealaska.(i)Treatment of
			 land conveyedExcept as otherwise provided in this Act, any land
			 conveyed to Sealaska under this section shall be—(1)considered land
			 conveyed by the Secretary under section 14(h)(1) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613(h)(1)); and(2)subject to all
			 laws (including regulations) applicable to conveyances under section 14(h)(1)
			 of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)), including
			 section 907(d) of the Alaska National Interest Lands Conservation Act (43
			 U.S.C. 1636(d)).6.Miscellaneous(a)Special use
			 authorizations(1)In
			 generalOn the conveyance of land to Sealaska under section
			 4(a)—(A)any guiding or
			 outfitting special use authorization issued by the Forest Service for the use
			 of the conveyed land shall terminate; and(B)as a condition of
			 the conveyance and consistent with section 14(g) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613(g)), Sealaska shall allow the holder of the
			 special use authorization terminated under subparagraph (A) to continue the
			 authorized use, subject to the terms and conditions that were in the special
			 use authorization issued by the Forest Service, for—(i)the remainder of
			 the term of the authorization; and(ii)1 additional
			 consecutive 10-year renewal period.(2)Notice of
			 commercial activitiesSealaska and any holder of a guiding or
			 outfitting authorization under this subsection shall have a mutual obligation,
			 subject to the guiding or outfitting authorization, to inform the other party
			 of any commercial activities prior to engaging in the activities on the land
			 conveyed to Sealaska under section 4(a).(3)Negotiation of
			 new termsNothing in this subsection precludes Sealaska and the
			 holder of a guiding or outfitting authorization from negotiating a new mutually
			 agreeable guiding or outfitting authorization.(4)LiabilityNeither
			 Sealaska nor the United States shall bear any liability, except for willful
			 acts of Sealaska or the United States, regarding the use and occupancy of any
			 land conveyed to Sealaska under this Act, as provided in any outfitting or
			 guiding authorization under this subsection.(b)Roads and
			 facilitiesNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Agriculture and Sealaska shall negotiate in good
			 faith to develop a binding agreement—(1)for the use of
			 National Forest System roads and related transportation facilities by Sealaska;
			 and(2)the use of
			 Sealaska roads and related transportation facilities by the Forest
			 Service.(c)Traditional
			 trade and migration route designations(1)Designations(A)The Inside
			 PassageThe route from Yakutat to Dry Bay, as generally depicted
			 on the map entitled “Traditional Trade and Migration Route, Neix naax aan
			 náx—The Inside Passage” and dated October 17, 2012, is designated as “Neix naax
			 aan náx” (“The Inside Passage”).(B)Canoe
			 RoadThe route from the Bay of Pillars to Port Camden, as
			 generally depicted on the map entitled “Traditional Trade and Migration Route,
			 Yakwdeiyí—Canoe Road” and dated October 17, 2012, is designated as “Yakwdeiyí”
			 (“Canoe Road”).(C)The People's
			 RoadThe route from Portage Bay to Duncan Canal, as generally
			 depicted on the map entitled “Traditional Trade and Migration Route, Lingít
			 Deiyí—The People’s Road” and dated October 17, 2012, is designated “Lingít
			 Deiyí” (“The People’s Road”).(2)Access to
			 traditional trade and migration routesThe culturally and
			 historically significant trade and migration routes designated by paragraph (1)
			 shall be open to travel by Sealaska and the public in accordance with
			 applicable law, subject to such terms, conditions, and special use
			 authorizations as the Secretary of Agriculture may require.(d)Effect on other
			 laws(1)In
			 generalNothing in this Act delays the duty of the Secretary to
			 convey land to—(A)the State under
			 the Act of July 7, 1958 (commonly known as the Alaska Statehood
			 Act) (48 U.S.C. note prec. 21; Public Law 85–508); or(B)a Native
			 Corporation under—(i)the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.); or(ii)the Alaska Land
			 Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452).(2)ConveyancesThe
			 Secretary shall promptly proceed with the conveyance of all land necessary to
			 fulfill the final entitlement of all Native Corporations in accordance
			 with—(A)the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.); and(B)the Alaska Land
			 Transfer Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452).(e)Escrow
			 fundsIf Sealaska files the resolution in accordance with section
			 3(a)—(1)the escrow
			 requirements of section 2 of Public Law 94–204 (43 U.S.C. 1613 note) shall
			 apply to proceeds (including interest) derived from the land withdrawn under
			 section 4(b) from the date of receipt of the resolution; and(2)Sealaska shall
			 have no right to any proceeds (including interest) held pursuant to the escrow
			 requirements of section 2 of Public Law 94–204 (43 U.S.C. 1613 note) that were
			 derived from land originally withdrawn for selection by section 16 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1615), but not conveyed.(f)Maps(1)AvailabilityEach
			 map referred to in this Act shall be available in the appropriate offices of
			 the Secretary and the Secretary of Agriculture.(2)CorrectionsThe
			 Secretary of Agriculture may make any necessary correction to a clerical or
			 typographical error in a map referred to in this Act.7.Conservation
			 areas(a)LUD II
			 Management AreasIf Sealaska files a resolution in accordance
			 with section 3(a), section 508 of the Alaska National Interest Lands
			 Conservation Act (Public Law 96–487; 104 Stat. 4428) is amended by adding at
			 the end the following:(13)Bay of
				pillarsCertain land which comprises approximately 21,106 acres,
				as generally depicted on the map entitled Bay of Pillars LUD II
				Management Area—Proposed and dated October 17, 2012.(14)Kushneahin
				creekCertain land which comprises approximately 36,624 acres, as
				generally depicted on the map entitled Kushneahin Creek LUD II
				Management Area—Proposed and dated October 17, 2012.(15)Northern prince
				of walesCertain land which comprises approximately 9,064 acres,
				as generally depicted on the map entitled Northern Prince of Wales LUD
				II Management Area—Proposed and dated October 17, 2012.(16)Western
				kosciuskoCertain land which comprises approximately 7,786 acres,
				as generally depicted on the map entitled Western Kosciusko LUD II
				Management Area—Proposed and dated October 17, 2012.(17)Eastern
				kosciuskoCertain land which comprises approximately 1,664 acres,
				as generally depicted on the map entitled Eastern Kosciusko LUD II
				Management Area—Proposed and dated October 17, 2012.(18)Sarkar
				lakesCertain land which comprises approximately 25,402 acres, as
				generally depicted on the map entitled Sarkar Lakes LUD II Management
				Area—Proposed and dated October 17, 2012.(19)Honker
				divideCertain land which comprises approximately 15,584 acres,
				as generally depicted on the map entitled Honker Divide LUD II
				Management Area—Proposed and dated October 17, 2012.(20)Eek lake and
				sukkwan islandCertain land which comprises approximately 34,873
				acres, as generally depicted on the map entitled Eek Lake and Sukkwan
				Island LUD II Management Area—Proposed and dated October 17,
				2012..(b)No buffer
			 zones(1)In
			 generalThe designation of the conservation areas by paragraphs
			 (13) through (20) of section 508 of the Alaska National Interest Lands
			 Conservation Act (Public Law 96–487; 104 Stat. 4428) (as added by subsection
			 (a)) (referred to in this subsection as the conservation areas)
			 is not intended to lead to the creation of protective perimeters or buffer
			 zones around the conservation areas.(2)Outside
			 activitiesThe fact that activities outside of the conservation
			 areas are not consistent with the purposes of the conservation areas or can be
			 seen or heard within the conservation areas shall not preclude the activities
			 or uses outside the boundary of the conservation areas.1.Short titleThis Act may be cited as the
			 Southeast Alaska Native Land Entitlement Finalization and
			 Jobs Protection Act.2.DefinitionsIn this Act:(1)MapsThe
			 term maps means the maps entitled Sealaska Land Entitlement
			 Finalization, numbered 1 through 18, and dated June 14, 2013.(2)SealaskaThe
			 term Sealaska means the Sealaska Corporation, a Regional Native
			 Corporation established under the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.).(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.(4)StateThe
			 term State means the State of Alaska.3.Finalization of
			 entitlement(a)In
			 generalIf, not later than 90 days after the date of enactment of
			 this Act, the Secretary receives a corporate resolution adopted by the board of
			 directors of Sealaska agreeing to accept the conveyance of land described in
			 subsection (b) in accordance with this Act as full and final satisfaction of
			 the remaining land entitlement of Sealaska under section 14(h) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(h)), the Secretary shall—(1)implement the provisions
			 of this Act; and(2)charge the entitlement
			 pool under section 14(h)(8) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(h)(8)) 70,075 acres, reduced by the number of acres deducted under
			 subsection (b)(2), in fulfillment of the remaining land entitlement for
			 Sealaska under that Act, notwithstanding whether the surveyed acreage of the 18
			 parcels of land generally depicted on the maps as Sealaska
			 Selections and patented under section 4 is less than or more than
			 69,585 acres, reduced by the number of acres deducted under subsection
			 (b)(2).(b)Final
			 entitlement(1)In
			 generalExcept as provided in paragraph (2), the 70,075 acres of
			 land described in subsection (a) shall consist of—(A)the 18 parcels of Federal
			 land comprising approximately 69,585 acres that is generally depicted as
			 Sealaska Selections on the maps; and(B)a total of not more than
			 490 acres of Federal land for cemetery sites and historical places comprised of
			 parcels that are applied for in accordance with section 5.(2)Deduction(A)In
			 generalThe Secretary shall deduct from the number of acres of
			 Federal land described in paragraph (1)(A) the number of acres of Federal land
			 for which the Secretary has issued a conveyance under section 14(h)(8) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) during the period
			 beginning on August 1, 2012, and ending on the date of receipt of the
			 resolution under subsection (a).(B)AgreementThe
			 Secretary, the Secretary of Agriculture, and Sealaska shall negotiate in good
			 faith to make a mutually agreeable adjustment to the parcel of Federal land
			 generally depicted on the maps numbered 1 and 18 to implement the deduction of
			 acres required by subparagraph (A).(c)Effect of
			 acceptanceThe resolution filed by Sealaska in accordance with
			 subsection (a) shall—(1)be final and irrevocable;
			 and(2)without any further
			 administrative action by the Secretary, result in—(A)the relinquishment of all
			 existing selections made by Sealaska under subsection 14(h)(8) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(h)(8)); and(B)the termination of all
			 withdrawals by section 16 of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1615), except to the extent a selection by a Village Corporation under
			 subsections (b) and (d) of section 16 of the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1615) remains pending, until the date on which those selections
			 are resolved.(d)Failure To
			 acceptIf Sealaska fails to file the resolution in accordance
			 with subsection (a)—(1)the provisions of this
			 Act shall cease to be effective, except as otherwise provided in this
			 section;(2)the Secretary shall, not
			 later than 5 years after the date of enactment of this Act, complete the
			 interim conveyance of the remaining land entitlement to Sealaska under section
			 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)) from
			 prioritized selections on file with the Secretary on the date of enactment of
			 this Act; and(3)(A)the remaining land
			 entitlement of Sealaska under section 14(h)(8) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613(h)(8)) shall be 70,075 acres, provided that the
			 Secretary shall deduct the number of acres of Federal land for which the
			 Secretary has issued a conveyance under section 14(h)(8) of that Act (43 U.S.C.
			 1613(h)(8)) during the period beginning on August 1, 2012, and ending 90 days
			 after the date of enactment of this Act; and(B)if the Governor of the
			 State does not approve the prioritized selections of Sealaska in the Saxman or
			 Yakutat withdrawal areas as required by subsection 14(h)(8)(B) of the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1613(h)(8)(B)) by the date that is 42
			 months after the date of enactment of this Act, the Secretary shall reject
			 those selections and fulfill the remaining land entitlement of Sealaska from
			 the remaining prioritized selections on file with the Secretary on the date of
			 enactment of this Act.(e)Scope of
			 lawExcept as provided in subsections (d) and (f), this Act
			 provides the exclusive authority under which the remaining land entitlement of
			 Sealaska under section 14(h) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(h)) may be fulfilled.(f)EffectNothing
			 in this Act affects any land that is—(1)the subject of an
			 application under subsection (h)(1) of section 14 of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613) that is pending on the date of enactment of
			 this Act; and(2)conveyed in accordance
			 with that subsection.4.Conveyances to
			 Sealaska(a)Interim
			 conveyance(1)In
			 generalSubject to valid existing rights, subsections (c), (d),
			 and (e), section 3(b), and section 6(a), the Secretary shall complete the
			 interim conveyance of the 18 parcels of Federal land comprising approximately
			 69,585 acres generally depicted on the maps by the date that is 60 days after
			 the date of receipt of the resolution under section 3(a), subject to the
			 Secretary identifying and reserving, by the date that is 2 years after the date
			 of enactment of this Act, any easement under section 17(b) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1616(b)) that could have been reserved prior
			 to the interim conveyance.(2)Failure to reserve
			 easements by deadlineIf the Secretary does not complete the
			 reservation of easements under paragraph (1) by the date that is 2 years after
			 the date of enactment of this Act, the Secretary shall reserve the easements as
			 soon as practicable after that date.(b)Withdrawal(1)In
			 generalSubject to valid existing rights, the Federal land
			 described in subsection (a) is withdrawn from—(A)all forms of
			 appropriation under the public land laws;(B)location, entry, and
			 patent under the mining laws;(C)disposition under laws
			 relating to mineral or geothermal leasing; and(D)selection under the Act
			 of July 7, 1958 (commonly known as the Alaska Statehood Act) (48
			 U.S.C. note prec. 21; Public Law 85–508).(2)TerminationThe
			 withdrawal under paragraph (1) shall remain in effect until—(A)if Sealaska fails to file
			 a resolution in accordance with section 3(a), the date that is 90 days after
			 the date of enactment of this Act; or(B)the date on which the
			 Federal land is conveyed under subsection (a).(c)Treatment of land
			 conveyedExcept as otherwise provided in this Act, any land
			 conveyed to Sealaska under subsection (a) shall be—(1)considered to be land
			 conveyed by the Secretary under section 14(h)(8) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613(h)(8)); and(2)subject to all laws
			 (including regulations) applicable to entitlements under section 14(h)(8) of
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8)), including
			 section 907(d) of the Alaska National Interest Lands Conservation Act (43
			 U.S.C. 1636(d)).(d)Easements(1)Public
			 easements(A)In
			 generalThe interim conveyance and patents for the land under
			 subsection (a) shall be subject to the reservation of public easements under
			 section 17(b) of the Alaska Native Claims Settlement Act (43 U.S.C.
			 1616(b)).(B)TerminationNo
			 public easement reserved on land conveyed under subsection (a) shall be
			 terminated without publication of notice of the proposed termination in the
			 Federal Register.(C)Reservation of
			 easementsIn the interim conveyance and patents for the land
			 under subsection (a), the Secretary shall reserve the right of the Secretary to
			 amend the interim conveyance and patents to include reservations of public
			 easements under section 17(b) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1616(b)) until the completion of the easement reservation
			 process.(2)Conservation
			 easements(A)In
			 generalIn the interim conveyance and patents for the land under
			 subsection (a), the Secretary shall reserve a conservation easement to protect
			 the aquatic and riparian habitat extending 100 feet on each side of the
			 anadromous water bodies depicted as 100 Foot Conservation
			 Easement on the maps numbered 3, 4, and 6.(B)ProhibitionThe
			 commercial harvest of timber within the conservation easements described in
			 subparagraph (A) shall be prohibited, except that Sealaska may, for the purpose
			 of harvesting timber outside of the conservation easement—(i)maintain roads within the
			 conservation easement that are in existence on the date of enactment of this
			 Act; and(ii)construct temporary
			 roads and yarding corridors across the conservation easements in accordance
			 with the applicable National Forest System construction standards.(C)AdministrationThe
			 Secretary of Agriculture shall administer the conservation easements described
			 in subparagraph (A).(3)Research
			 easementIn the interim conveyance and patent for the land
			 generally depicted on the map numbered 7, the Secretary shall reserve an
			 easement—(A)to access and continue
			 Forest Service research activities on the study plots located on the land;
			 and(B)that shall remain in
			 effect for a 10-year period beginning on the date of enactment of this
			 Act.(4)Koscuisko Island road
			 easement(A)In
			 generalConcurrently with the conveyance of land under subsection
			 (a), the Secretary shall grant to Sealaska an easement on Koscuisko Island
			 providing access to and use by Sealaska of the sort yard and all other upland
			 facilities at the sort yard that are associated with the transfer of logs to
			 the marine environment, subject to—(i)the agreement under
			 subparagraph (C); and(ii)the agreement under
			 section 6(b).(B)Scope of the
			 EasementThe easement under subparagraph (A) shall enable
			 Sealaska—(i)to construct, use, and
			 maintain a road connecting the National Forest System Road known as Cape
			 Pole Road to the National Forest System Road known as South
			 Shipley Bay Road within the corridor depicted on the map numbered
			 3;(ii)to use, maintain, and if
			 necessary, reconstruct the National Forest System Road known as South
			 Shipley Bay Road referred to in clause (i) to access the sort yard and
			 associated upland facilities at Shipley Bay; and(iii)to use, maintain, and
			 expand the sort yard and associated upland facilities at Shipley Bay that are
			 within the area depicted on the map numbered 3.(C)Roads and facilities
			 use agreementIn addition to the agreement under section 6(b),
			 the Secretary of Agriculture and Sealaska shall enter into an agreement
			 relating to the access, use, maintenance, and improvement of the roads and
			 facilities under this paragraph.(D)EffectNothing
			 in this paragraph preempts or otherwise affects State or local regulatory
			 authority.(e)Hunting, fishing, and
			 recreation(1)In
			 generalAny land conveyed under subsection (a) that is located
			 outside a withdrawal area designated under section 16(a) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1615(a)) shall remain open and available to
			 subsistence uses, noncommercial recreational hunting and fishing, and other
			 noncommercial recreational uses by the public under applicable law—(A)without liability on the
			 part of Sealaska, except for willful acts, to any user as a result of the use;
			 and(B)subject to—(i)any reasonable
			 restrictions that may be imposed by Sealaska on the public use—(I)to ensure public
			 safety;(II)to minimize conflicts
			 between recreational and commercial uses;(III)to protect cultural
			 resources;(IV)to conduct scientific
			 research; or(V)to provide environmental
			 protection; and(ii)the condition that
			 Sealaska post on any applicable property, in accordance with State law, notices
			 of the restrictions on use.(2)EffectAccess
			 provided to any individual or entity under paragraph (1) shall not—(A)create an interest in any
			 third party in the land conveyed under subsection (a); or(B)provide standing to any
			 third party in any review of, or challenge to, any determination by Sealaska
			 with respect to the management or development of the land conveyed under
			 subsection (a), except as against Sealaska for the management of public access
			 under paragraph (1).5.Cemetery sites and
			 historical places(a)In
			 generalNotwithstanding section 14(h)(1)(E) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(1)(E)), Sealaska may submit
			 applications for the conveyance under section 14(h)(1)(A) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(1)(A)) of not more than 76 cemetery
			 sites and historical places—(1)that are listed in the
			 document entitled Sealaska Cemetery Sites and Historical Places
			 and dated October 17, 2012;(2)that are cemetery sites
			 and historical places included in the report by Wilsey and Ham, Inc., entitled
			 1975 Native Cemetery and Historic Sites of Southeast Alaska (Preliminary
			 Report) and dated October 1975;(3)for which Sealaska has
			 not previously submitted an application; and(4)that are not located
			 within a conservation system unit (as defined in section 102 of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3102)).(b)Procedure for
			 evaluating applicationsExcept as otherwise provided in this
			 section, the Secretary shall consider all applications submitted under this
			 section in accordance with the criteria and procedures set forth in applicable
			 regulations in effect as of the date of enactment of this Act.(c)ConveyanceIf
			 approved under the procedures described in subsection (b), the Secretary shall
			 convey cemetery sites and historical places that result in the conveyance of a
			 total of approximately 490 acres of Federal land comprised of parcels that
			 are—(1)applied for in accordance
			 with this section; and(2)subject to—(A)valid existing
			 rights;(B)the public access
			 provisions of subsection (g);(C)the condition that the
			 conveyance of land for the site listed under subsection (a)(1) as Bay of
			 Pillars Portage is limited to not more than 25 acres in T.60 S., R.72
			 E., Sec. 28, Copper River Meridian; and(D)the condition that any
			 access to or use of the cemetery sites and historical places shall be
			 consistent with the management plans for adjacent public land, if the
			 management plans are more restrictive than the laws (including regulations)
			 applicable under subsection (i).(d)TimelineNo
			 application for a cemetery site or historical place may be submitted under
			 subsection (a) after the date that is 2 years after the date of enactment of
			 this Act.(e)Consultation with
			 Recognized Tribal EntitySealaska shall—(1)consult with any affected
			 federally recognized Indian tribe before submitting any application for a
			 cemetery site or historical place located within the vicinity of the Indian
			 tribe; and(2)include with each
			 application described in paragraph (1) a statement that the required
			 consultation was carried out in accordance with that paragraph.(f)Selection of additional
			 cemetery sitesIf Sealaska submits timely applications to the
			 Secretary in accordance with subsections (a), (d), and (e), for all 76 sites
			 listed under subsection (a)(1), and the Secretary rejects any of those
			 applications in whole or in part—(1)not later than 2 years
			 after the date on which the Secretary completes the conveyance of eligible
			 cemetery sites and historical places applied for under subsection (a), and
			 subject to subsection (e), Sealaska may submit applications for the conveyance
			 under section 14 (h)(1)(A) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1613(h)(1)(A)) of additional cemetery sites that are not located in a
			 conservation system unit described in (a)(4), the total acreage of which,
			 together with the cemetery sites and historical places previously conveyed by
			 the Secretary under subsection (c), shall not exceed 490 acres; and(2)the Secretary
			 shall—(A)consider any applications
			 for the conveyance of additional cemetery sites in accordance with subsection
			 (b); and(B)if the applications are
			 approved, provide for the conveyance of the sites in accordance with subsection
			 (c).(g)Public access(1)In
			 generalSubject to paragraph (2), any land conveyed under this
			 section shall be subject to—(A)the reservation of public
			 easements under section 17(b) of the Alaska Native Claims Settlement Act (43
			 U.S.C. 1616(b));(B)public access across the
			 conveyed land in cases in which no reasonable alternative access around the
			 land is available, without liability to Sealaska, except for willful acts, to
			 any user by reason of the use; and(C)public access to and
			 along any Class I stream described in section 705(e) of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 539d(e)) for noncommercial
			 recreational and subsistence fishing, without liability to Sealaska, except for
			 willful acts, to any user by reason of the use.(2)LimitationsThe
			 public access and use under subparagraphs (B) and (C) of paragraph (1) shall be
			 subject to—(A)any reasonable
			 restrictions that may be imposed by Sealaska on the public access and
			 use—(i)to ensure public
			 safety;(ii)to protect and conduct
			 research on the historic, archaeological, and cultural resources of the
			 conveyed land; or(iii)to provide
			 environmental protection;(B)the condition that
			 Sealaska post on any applicable property, in accordance with State law, notices
			 of the restrictions on the public access and use; and(C)the condition that the
			 public access and use shall not be incompatible with or in derogation of the
			 values of the area as a cemetery site or historical place, as provided in
			 section 2653.11 of title 43, Code of Federal Regulations (or a successor
			 regulation).(3)EffectAccess
			 provided to any individual or entity by paragraph (1) shall not—(A)create an interest in any
			 third party in the land conveyed under this section; or(B)provide standing to any
			 third party in any review of, or challenge to, any determination by Sealaska
			 with respect to the management or development of the land conveyed under this
			 section, except as against Sealaska for the management of public access under
			 paragraph (2).(h)Prohibition on transfer
			 or loss(1)Prohibition on
			 transferNotwithstanding any other provision of law, Sealaska
			 shall not—(A)alienate, transfer,
			 assign, mortgage, or pledge any cemetery site or historical place conveyed
			 under this section to any person or entity other than the United States;
			 or(B)permit development or
			 improvement of the cemetery site or historical place for any use which is
			 incompatible with, or is in derogation of, the values of the area as a cemetery
			 site or historical place.(2)Prohibition on
			 lossNotwithstanding any other provision of law, any cemetery
			 site or historical place conveyed to Sealaska under this section shall be
			 exempt from—(A)adverse possession and
			 similar claims based on estoppel;(B)title 11 of the United
			 States Code or a successor law, any other insolvency or moratorium law, or any
			 other law generally affecting creditors’ rights;(C)judgments in any action
			 at law or in equity to recover sums owed or penalties incurred by Sealaska or
			 any employee, officer, director, or shareholder of Sealaska, except for liens
			 from real property taxes; and(D)involuntary distributions
			 or conveyances to any person or entity other than the United States related to
			 the involuntary dissolution of Sealaska.(i)Treatment of land
			 conveyedExcept as otherwise provided in this Act, any land
			 conveyed to Sealaska under this section shall be—(1)considered land conveyed
			 by the Secretary under section 14(h)(1) of the Alaska Native Claims Settlement
			 Act (43 U.S.C. 1613(h)(1)); and(2)subject to all laws
			 (including regulations) applicable to conveyances under section 14(h)(1) of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(1)), including section
			 907(d) of the Alaska National Interest Lands Conservation Act (43 U.S.C.
			 1636(d)).6.Miscellaneous(a)Special use
			 authorizations(1)In
			 generalOn the conveyance of land to Sealaska under section
			 4(a)—(A)any guiding or outfitting
			 special use authorization issued by the Forest Service for the use of the
			 conveyed land shall terminate; and(B)as a condition of the
			 conveyance and consistent with section 14(g) of the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1613(g)), Sealaska shall issue the holder of the
			 special use authorization terminated under subparagraph (A) an authorization to
			 continue the authorized use, subject to the terms and conditions that were in
			 the special use authorization issued by the Forest Service, for—(i)the remainder of the term
			 of the authorization; and(ii)1 additional consecutive
			 10-year renewal period.(2)Notice of commercial
			 activitiesSealaska and any holder of a guiding or outfitting
			 authorization under this subsection shall have a mutual obligation, subject to
			 the guiding or outfitting authorization, to inform the other party of any
			 commercial activities prior to engaging in the activities on the land conveyed
			 to Sealaska under section 4(a).(3)Negotiation of new
			 termsNothing in this subsection precludes Sealaska and the
			 holder of a guiding or outfitting authorization from negotiating a new mutually
			 agreeable guiding or outfitting authorization.(4)LiabilityNeither
			 Sealaska nor the United States shall bear any liability, except for willful
			 acts of Sealaska or the United States, regarding the use and occupancy of any
			 land conveyed to Sealaska under this Act, as provided in any outfitting or
			 guiding authorization under this subsection.(b)Roads and
			 facilitiesNot later than 1 year after the date of enactment of
			 this Act, the Secretary of Agriculture and Sealaska shall negotiate in good
			 faith to develop a binding agreement—(1)for the use of National
			 Forest System roads and related transportation facilities by Sealaska;
			 and(2)the use of Sealaska roads
			 and related transportation facilities by the Forest Service.(c)Traditional trade and
			 migration routes(1)Identification of
			 routes(A)The Inside
			 PassageThe route from Yakutat to Dry Bay, as generally depicted
			 on the map entitled “Traditional Trade and Migration Route, Neix naax aan
			 náx—The Inside Passage” and dated April 22, 2013, shall be known as “Neix naax
			 aan náx” (“The Inside Passage”).(B)Canoe
			 RoadThe route from the Bay of Pillars to Port Camden, as
			 generally depicted on the map entitled “Traditional Trade and Migration Route,
			 Yakwdeiyí—Canoe Road” and dated April 22, 2013, shall be known as “Yakwdeiyí”
			 (“Canoe Road”).(C)The People's
			 RoadThe route from Portage Bay to Duncan Canal, as generally
			 depicted on the map entitled “Traditional Trade and Migration Route, Lingít
			 Deiyí—The People’s Road” and dated April 22, 2013, shall be known as “Lingít
			 Deiyí” (“The People’s Road”).(2)Access to traditional
			 trade and migration routesThe culturally and historically
			 significant trade and migration routes described in paragraph (1) shall be open
			 to travel by Sealaska and the public in accordance with applicable law, subject
			 to such terms, conditions, and special use authorizations as the Secretary of
			 Agriculture may require.(d)Tongass national forest
			 young growth management(1)In
			 generalNotwithstanding subsection (m) of section 6 of the Forest
			 and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604) and in
			 addition to the authority provided under that subsection and the terms of
			 section 705(a) of the Alaska National Interest Lands Conservation Act (16
			 U.S.C. 539d(a)), the Secretary of Agriculture may allow the harvest of trees
			 prior to the culmination of mean annual increment of growth in areas that are
			 available for commercial timber harvest under the Tongass National Forest Land
			 and Resource Management Plan to facilitate the transition from commercial
			 timber harvest of old growth stands.(2)LimitationAny
			 sale of trees pursuant to the authority granted under paragraph (1) shall
			 not—(A)exceed 15,000 acres
			 during the 10-year period beginning on the date of enactment of this Act, with
			 an annual maximum of 3,000 acres sold;(B)exceed a total of 50,000
			 acres, with an annual maximum of 5,000 acres sold after the first 10-year
			 period;(C)be advertised if the
			 indicated rate is deficit (defined as the value of the timber is not sufficient
			 to cover all logging and stumpage costs and provide a normal profit and risk
			 allowance under the appraisal process of the Forest Service) when appraised
			 using a residual value appraisal; or(D)apply to land withdrawn
			 under section 4(b).(3)Applicable
			 lawNothing in this Act affects the requirement under section
			 705(a) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 539d(a)) that the Forest Service seek to meet demand for timber from the
			 Tongass National Forest.(e)Effect on other
			 laws(1)In
			 generalNothing in this Act delays the duty of the Secretary to
			 convey land to—(A)the State under the Act
			 of July 7, 1958 (commonly known as the Alaska Statehood Act) (48
			 U.S.C. note prec. 21; Public Law 85–508); or(B)a Native Corporation
			 under—(i)the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.); or(ii)the Alaska Land Transfer
			 Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452).(2)ConveyancesThe
			 Secretary shall promptly proceed with the conveyance of all land necessary to
			 fulfill the final entitlement of all Native Corporations in accordance
			 with—(A)the Alaska Native Claims
			 Settlement Act (43 U.S.C. 1601 et seq.); and(B)the Alaska Land Transfer
			 Acceleration Act (43 U.S.C. 1611 note; Public Law 108–452).(3)Fish and
			 wildlifeNothing in this Act enlarges or diminishes the
			 responsibility and authority of the State with respect to the management of
			 fish and wildlife on public land in the State.(f)Escrow
			 fundsIf Sealaska files the resolution in accordance with section
			 3(a)—(1)the escrow requirements
			 of section 2 of Public Law 94–204 (43 U.S.C. 1613 note) shall apply to proceeds
			 (including interest) derived from the land withdrawn under section 4(b) from
			 the date of receipt of the resolution; and(2)Sealaska shall have no
			 right to any proceeds (including interest) held pursuant to the escrow
			 requirements of section 2 of Public Law 94–204 (43 U.S.C. 1613 note) that were
			 derived from land originally withdrawn for selection by section 16 of the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1615), but not conveyed.(g)Maps(1)AvailabilityEach
			 map referred to in this Act shall be available in the appropriate offices of
			 the Secretary and the Secretary of Agriculture.(2)CorrectionsThe
			 Secretary of Agriculture may make any necessary correction to a clerical or
			 typographical error in a map referred to in this Act.7.Conservation
			 areas(a)LUD II Management
			 AreasIf Sealaska files a resolution in accordance with section
			 3(a), section 508 of the Alaska National Interest Lands Conservation Act
			 (Public Law 96–487; 104 Stat. 4428) is amended by adding at the end the
			 following:(13)Bay of
				pillarsCertain land which comprises approximately 20,863 acres,
				as generally depicted on the map entitled Bay of Pillars LUD II
				Management Area—Proposed and dated June 14, 2013.(14)Kushneahin
				creekCertain land which comprises approximately 33,613 acres, as
				generally depicted on the map entitled Kushneahin Creek LUD II
				Management Area—Proposed and dated June 14, 2013.(15)Northern prince of
				walesCertain land which comprises approximately 8,728 acres, as
				generally depicted on the map entitled Northern Prince of Wales LUD II
				Management Area—Proposed and dated June 14, 2013.(16)Western
				kosciuskoCertain land which comprises approximately 8,012 acres,
				as generally depicted on the map entitled Western Kosciusko LUD II
				Management Area—Proposed and dated June 14, 2013.(17)Eastern
				kosciuskoCertain land which comprises approximately 1,664 acres,
				as generally depicted on the map entitled Eastern Kosciusko LUD II
				Management Area—Proposed and dated June 14, 2013.(18)Sarkar
				lakesCertain land which comprises approximately 24,509 acres, as
				generally depicted on the map entitled Sarkar Lakes LUD II Management
				Area—Proposed and dated June 14, 2013.(19)Honker
				divideCertain land which comprises approximately 19,805 acres,
				as generally depicted on the map entitled Honker Divide LUD II
				Management Area—Proposed and dated June 14, 2013.(20)Eek lake and sukkwan
				islandCertain land which comprises approximately 34,873 acres,
				as generally depicted on the map entitled Eek Lake and Sukkwan Island
				LUD II Management Area—Proposed and dated June 14,
				2013..(b)No buffer
			 zones(1)In
			 generalThe designation of the conservation areas by paragraphs
			 (13) through (20) of section 508 of the Alaska National Interest Lands
			 Conservation Act (Public Law 96–487; 104 Stat. 4428) (as added by subsection
			 (a)) (referred to in this subsection as the conservation areas)
			 is not intended to lead to the creation of protective perimeters or buffer
			 zones around the conservation areas.(2)Outside
			 activitiesThe fact that activities outside of the conservation
			 areas are not consistent with the purposes of the conservation areas or can be
			 seen or heard within the conservation areas shall not preclude the activities
			 or uses outside the boundary of the conservation areas.September 10, 2013Reported
			 with an amendment